Eschweiler, J.
(dissenting). I cannot agree with the disposition made of this case by the court.
The subject matter of this litigation i^ a debt of $60 al*606leged to be owing by defendant. If there was such a debt he either owed it to plaintiff by reason of the giving of the note upon which the suit was brought or else to Weir upon the original obligation. These two alternatives could as well and better be disposed of in this action by bringing in Weir as a party than by following the practice now silently approved by the majority opinion. If the action had been brought by Weir and the fact of the giving of the note to plaintiff had appeared, then plaintiff should have been made a party, and for the same reasons in this case, the possible interest of Weir appearing, he should have been made a party.
Such procedure would be following the direct legislative command of sec. 2610, Stats., which, if not absolutely mandatory upon the courts, is certainly directory with emphasis. It provides that when a complete determination of the controversy cannot be had without the presence of other parties, or any persons not then parties to the action have such interests in the subject matter of the controversy as require them to be made parties for their due protection, the court shall order them to be brought in. Such a course as pointed out by this statute has been repeatedly spoken of by this court as being one to be encouraged rather than discouraged. It was so held where a question of possible novation arose as in the case at bar. Hemenway v. Beecher, 139 Wis. 399, 402, 121 N. W. 150. The broad powers intended to be given thereby and the consequent duty resting upon the court are discussed and pointed out in Swanby v. Northern State Bank, 150 Wis. 572, 576, 137 N. W. 763 ; and in Burkhardt M. & E. P. Co. v. Hudson, 162 Wis. 361, 367, 156 N. W. 1011; Lumbermen’s Nat. Bank v. Corrigan, 167 Wis. 82, 86, 166 N. W. 650; Miley v. Heaney, 163 Wis. 134, 140, 157 N. W. 515; Brovan v. Kyle, 166 Wis. 347, 350, 165 N. W. 382.
Where such steps have not been taken by the trial court they may be directed by this court. Williams v. Thrall, 167 *607Wis. 410, 416, 167 N. W. 825. I think, therefore, that such direction should have been given here rather than to affirm the judgment below.
A motion for a rehearing was denied, with $25 costs, on January 10, 1922.